    Case 13-06894         Doc 231      Filed 11/28/18 Entered 11/28/18 09:49:50                Desc Main
                                        Document     Page 1 of 30


                                UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION

In re:                                                  )      Chapter 7
                                                        )      Case No. 13 B 06894
BUTTONWOOD GROUP TRADING, LLC,                          )      Hon. Deborah L. Thorne
                                                        )
                                    Debtor.             )

         COVER SHEET FOR APPLICATION FOR PROFESSIONAL COMPENSATION

Name of Applicant:                                      Shaw Fishman Glantz & Towbin LLC

Authorized to Provide Professional Services to:         Robert S. Rosenfeld, Chapter 7 Trustee

Date of Order Authorizing Employment:                   September 18, 2013, effective August 8, 2013

Period for Which Compensation is Sought:                From October 1, 2015 through June 10, 2018

Amount of Fees Sought:                                  $65,907.00

Amount of Expense Reimbursement Sought:                 $477.31

This is a(n):                                 Interim Application                 Final Application

If this is not the first application filed herein by this professional, disclose as to all prior fee
applications:

                                               Total Requested          Total Allowed        Fees & Expenses
Date Filed          Period Covered            (Fees & Expenses)       (Fees & Expenses)       Previously Paid
5/20/2015       08/19/2013- 03/31/2015            $36,740.38              $36,740.38            $36,740.38
[Dkt 139]
11/18/15        04/01/2015-09/30/2015             $36,566.82              $36,566.82            $18,649.32
[Dkt 161]

                                                        Shaw Fishman Glantz & Towbin LLC

Dated:    November 26, 2018                             By:     /s/ Peter J. Roberts
                                                                One of its attorneys




  ACTIVE\57728885.v3-11/26/18
 Case 13-06894         Doc 231     Filed 11/28/18 Entered 11/28/18 09:49:50          Desc Main
                                    Document     Page 2 of 30



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In re:                                              )   Chapter 7
                                                    )   Case No. 13 B 06894
BUTTONWOOD GROUP TRADING, LLC,                      )   Hon. Deborah L. Thorne
                                                    )
                                 Debtor.            )

THIRD AND FINAL APPLICATION OF SHAW FISHMAN GLANTZ & TOWBIN LLC,
    AS COUNSEL FOR THE CHAPTER 7 TRUSTEE, FOR ALLOWANCE OF
          COMPENSATION AND REIMBURSEMENT OF EXPENSES

         Shaw Fishman Glantz & Towbin LLC (“Shaw Fishman”),1 counsel for Robert S.

Rosenfeld, not individually, but as chapter 7 trustee (the “Trustee”) for the bankruptcy estate of

Buttonwood Group Trading, LLC (the “Debtor”), pursuant to Sections 330(a) and 331 of title 11,

United States Code (the “Bankruptcy Code”), FED. R. BANKR. P. 2002(a)(6), 2016(a), and Local

Bankruptcy Rule 5082-1, applies to the Court for the entry of a final order (i) authorizing the

allowance and payment to Shaw Fishman of (A) fees in the amount of $65,907.00 in

compensation for 140.70 hours of professional services rendered by Shaw Fishman as counsel to

the Trustee for the period beginning October 1, 2015 through and including June 10, 2018 (the

“Application Period”) and (B) the reimbursement of $477.31 for actual costs incurred incident to

those services; (ii) reaffirming this Court’s previous orders authorizing the interim allowance and

payment of fees and expenses to Shaw Fishman; and (iii) authorizing the payment of balances

remaining from the interim allowances of fees and expenses. In support of this application (the

“Application”), Shaw Fishman respectfully states as follows:




         1
         Effective as of June 11, 2018, Shaw Fishman merged into the law firm of Fox
Rothschild LLP.

                                                2
ACTIVE\57728885.v3-11/26/18
 Case 13-06894         Doc 231    Filed 11/28/18 Entered 11/28/18 09:49:50          Desc Main
                                   Document     Page 3 of 30


                                       INTRODUCTION

        1.      On February 22, 2013 (“Petition Date”), Newedge USA, LLC (“Newedge”), a

creditor of the Debtor, commenced the above-captioned bankruptcy case (the “Case”) by filing

an involuntary bankruptcy petition under chapter 7 of title 11 of the United States Code (the

“Bankruptcy Code”) against the Debtor. Prior to the Petition Date, the Debtor had made a

general assignment for the benefit of creditors (“Assignment”) under Illinois law to Patrick D.

Cavanaugh of High Ridge Partners (the “Assignee”).

        2.      On April 10, 2013, this Court entered an order for relief against the Debtor under

chapter 7 of the Bankruptcy Code.

        3.      On April 26, 2013, Andrew J. Maxwell was appointed interim chapter 7 trustee

(“Interim Trustee”) of the Debtor’s bankruptcy estate (the “Estate”).

        4.      On August 8, 2013, at the first meeting of creditors under § 341 of the Bankruptcy

Code (the “341 Meeting”), counsel for the United States Trustee conducted a trustee election at

the request of Newedge pursuant to § 702 of the Bankruptcy Code.

        5.      The Trustee was elected permanent trustee at the 341 Meeting. The United States

Trustee filed a Report of Undisputed Election providing notice of the election. See ECF Nos. 52,

53.

        6.      Prior to the Assignment, the Debtor had been engaged in the proprietary trading

of exchange traded futures and futures options contracts, equity securities, foreign exchange

contracts and certain U.S. Government over the counter securities.

        7.      On September 10, 2013, the Trustee filed his Application to Employ Shaw

Fishman as his counsel in connection with the Case (the “Retention Application”).             On

September 18, 2013, this Court entered an order [ECF No. 62] (the “Retention Order”) granting

the Retention Application effective as of August 8, 2013.

                                                3
ACTIVE\57728885.v3-11/26/18
 Case 13-06894         Doc 231    Filed 11/28/18 Entered 11/28/18 09:49:50         Desc Main
                                   Document     Page 4 of 30


        8.       On May 20, 2015, Shaw Fishman filed its first interim application for the

allowance of compensation and the reimbursement of expenses in the Case for the period

covering August 19, 2013 through and including March 31, 2015 [ECF No. 139] (“First Interim

Application”).    On June 10, 2015, this Court entered an order allowing the First Interim

Application in the full amount requested [ECF No. 143] (“First Interim Order”). The Trustee

subsequently paid all amounts allowed under the First Interim Application.

        9.       On November 18, 2015, Shaw Fishman filed its second interim application for the

allowance of compensation and the reimbursement of expenses in the Case for the period

covering April 1, 2015 through and including September 30, 2015 [ECF No. 161] (“Second

Interim Application”). On December 9, 2015, this Court entered an order allowing the Second

Interim Application in the full amount requested and authorizing the Trustee to pay fifty percent

(50%) of the allowed compensation amount and 100% of the allowed expense reimbursement

amount [ECF No. 168] (“Second Interim Order”). The Trustee subsequently paid fifty percent of

the allowed compensation amount and 100% of the allowed expense reimbursement amount,

leaving a balance of $17,917.50 owed to Shaw Fishman on the interim compensation allowed

through the Second Interim Application.

                                        JURISDICTION

        10.      This Court has jurisdiction over the Case pursuant to Sections 157(b)(2)(A) and

(O) and 1334 of title 28, United States Code. This is a core proceeding pursuant to Section

157(b)(2)(A) of title 28, United States Code. Venue is proper pursuant to Sections 1408 and

1409 of title 28, United States Code.

                         SERVICES RENDERED BY SHAW FISHMAN

        11.      Throughout the Application Period, Shaw Fishman rendered 140.70 hours of legal

and paraprofessional services in connection with its representation of the Trustee having an

                                                4
ACTIVE\57728885.v3-11/26/18
 Case 13-06894         Doc 231     Filed 11/28/18 Entered 11/28/18 09:49:50               Desc Main
                                    Document     Page 5 of 30


aggregate value of $67,155.50, for an average hourly rate of approximately $477.30. Shaw

Fishman provided professional services to the Trustee that were consistent in scope to those

authorized in the Retention Order. All of the services for which compensation is requested were

services which, in Shaw Fishman’s billing judgment, were necessarily rendered after due

consideration of the expected costs and anticipated benefits of such services.

        12.     In an effort to provide the Court and parties in interest with understandable

information concerning the amount and nature of Shaw Fishman’s services during the

Application Period, and in compliance with Local Bankruptcy Rule 5082-1, Shaw Fishman has

classified its services into five (5) separate categories of services as follows:

                Description                        Total Hours            Total Fees Incurred
 Avoidance Actions                                      36.70               $16,224.50
 Case Administration                                    36.90               $18,245.50
 Debtor Investigation                                   49.50               $24,240.50
 Employment/Compensation                                16.20                $7,577.00
 Liquidation of Assets                                   1.40                  $677.00
 Subtotal                                              140.70               $67,144.50
 Voluntary Reduction2                                                       ($1,237.50)
 Adjusted Total                                        140.70               $65,907.00

        13.     A detailed computer generated invoice (the “Invoice”) containing the detail for

each time category is attached as Exhibit A to this Application. The following is a separate

description of each of the Shaw Fishman categories, which generally describe the tasks

performed. The Invoice provides detailed descriptions of all services rendered in each of the



        2
          At the request of the Office of the United States Trustee, Shaw has voluntarily reduced
its fees by $1,237.50. This reduction represents the aggregate amount of particular time entries
that the Office of the United States Trustee questioned after its review of the Shaw time detail.

                                                   5
ACTIVE\57728885.v3-11/26/18
 Case 13-06894         Doc 231    Filed 11/28/18 Entered 11/28/18 09:49:50           Desc Main
                                   Document     Page 6 of 30


above categories and the timekeeper, date and amount of time (in tenths of an hour) expended in

each category.

                                       Avoidance Actions

        14.      Shaw Fishman expended 36.70 hours of professional services having a value of

$16,224.50 in connection with services pertaining to the prosecution of avoidance actions against

transferees (“Transferees”) that presented potential or perceived conflicts for the Trustee’s

special litigation counsel, Kaye Scholer. Services rendered by Shaw Fishman in this category

include, among other things: (a) reviewing and analyzing documents related to the Debtor’s

transactions with the Transferees; (b) negotiating, drafting and editing settlement agreements

with the Transferees; (c) communicating with the Transferees’ counsel on the avoidance actions

and related matters; (d) coordinating on common prosecution matters with Kaye Scholer; and

(e) attending associated court hearings.

                                      Case Administration

        15.      Shaw Fishman expended 36.90 hours of professional services having a value of

$18,245.50 in connection with services pertaining to general Case administration, estate recovery

efforts, claims reconciliation and resolution issues, and other matters that do not fit neatly into

designated service categories. Services rendered by Shaw Fishman in this category included,

among other things: (a) advising and assisting the Trustee on administrative matters such as

reporting compliance with governmental authorities, including taxing authorities and the Office

of the United States Trustee; (b) participating in telephone conferences with the Trustee and his

special litigation counsel to coordinate responsibilities among professionals with a minimum of

duplication of efforts; (c) responding to inquiries of creditors and other interested parties

regarding the Case and allowed claim amounts; (d) participating in hearings, meetings, telephone



                                                6
ACTIVE\57728885.v3-11/26/18
 Case 13-06894         Doc 231    Filed 11/28/18 Entered 11/28/18 09:49:50          Desc Main
                                   Document     Page 7 of 30


conferences and other activities where multiple subject matters involving the Case were

discussed, analyzed or otherwise acted upon; and (e) drafting, filing, serving and presenting

various motions, pleadings and orders not covered by specific categories, including a motion to

pay the administrative claim of a litigation support provider and an omnibus objection to released

and settled claims.

                                         Debtor Investigation

        16.     Shaw Fishman expended 49.50 hours of professional services having a value of

$24,240.50 in connection with assisting the Trustee in his continued investigation of the Debtor’s

prepetition financial affairs.   Services rendered by Shaw Fishman in this category include,

among other things: (a) reviewing documents related to the Debtor’s prepetition transactions

with Newedge USA, LLC and its related entities (collectively, “Newedge”); (b) meeting,

corresponding and conferring with the Trustee and his financial advisors regarding those

Newedge transactions, including preparing a comprehensive memorandum to the Trustee on

those transactions and potential claims against Newedge; (c) corresponding and communicating

with Newedge and its attorneys regarding transactions with the Debtor and a tolling agreement

on potential claims against Newedge; (d) drafting and prosecuting a motion to abandon potential

claims against Newedge; and (e) assisting the Trustee in his investigation of the Debtor’s

prepetition business and transactions.

                                   Employment/Compensation

        17.     Shaw Fishman expended 16.20 hours of professional services having a value of

$7,757 in connection with services pertaining to employment and compensation of professionals.

Shaw Fishman’s services in this category included, among other things, drafting, filing, serving,

presenting and coordinating the second interim set of fee applications by the Trustee’s



                                                  7
ACTIVE\57728885.v3-11/26/18
 Case 13-06894         Doc 231      Filed 11/28/18 Entered 11/28/18 09:49:50          Desc Main
                                     Document     Page 8 of 30


professionals, a motion for payment of approved interim professional fees, and the preparation

and filing of this final fee application.

                                        Liquidation of Assets

        18.     Shaw Fishman expended 1.40 hours of professional services having a value of

$677.00 in connection with services pertaining to the liquidation of assets, particularly with

regard to the Debtor’s equipment in the custody of Spread Networks.

                         Summary of Services Rendered By Professional

        19.     In summary, the total compensation sought for each professional with respect to

the aforementioned categories is as follows:

       Professional               Position        Hourly Rate        Hours         Total Amount
Peter J. Roberts              Member                  $495.00         97.70          $48,361.50
Peter J. Roberts              Member                  $475.00         32.20          $15,295.00
Allen J. Guon                 Member                  $435.00          0.80             $348.00
David R. Doyle                Associate               $340.00          4.80           $1,632.00
David R. Doyle                Associate               $290.00          5.20           $1,508.00

        20.     The hourly rates charged by Shaw Fishman compare favorably with the rates

charged by other Chicago metropolitan firms having attorneys and paralegals with similar

experience and expertise as the Shaw Fishman professionals providing services to the Trustee in

connection with the Case. Further, the amount of time spent by Shaw Fishman with respect to

the Case is reasonable given the difficulty of the issues presented, the time constraints imposed

by the circumstances, the amounts at stake, the sophistication and experience of opposing

counsel and the ultimate benefit to the Estate.

        21.     With the assistance of Shaw Fishman and his other professionals, the Trustee was

able to recover over $2 million for the benefit of the Estate and reduce the size of the claims pool


                                                  8
ACTIVE\57728885.v3-11/26/18
 Case 13-06894         Doc 231    Filed 11/28/18 Entered 11/28/18 09:49:50              Desc Main
                                   Document     Page 9 of 30


by over $2.8 million. Through these efforts, what appeared to be a minimal distribution to

creditors in the Case has now turned into a full recovery for priority creditors and a meaningful

distribution of between 18% to 20% for general unsecured creditors.

        22.     Whenever possible, Shaw Fishman conscientiously attempted to avoid having

multiple attorneys appear or confer on behalf of the Trustee. In certain circumstances, however,

it was necessary for more than one Shaw Fishman attorney to appear in Court at the same time.

Also, Shaw Fishman only appeared on matters within the scope of the Retention Order.

Similarly, on certain occasions, Shaw Fishman had more than one attorney attend a meeting to

strategize on issues that had particular import on multiple areas of the Case. To the greatest

extent possible, meetings, court appearances, negotiations and other matters were handled on an

individual basis.

        23.     Many of the issues presented by the Case have been legally and factually complex

and the amounts at stake significant. The results of Shaw Fishman’s efforts in this regard have

inured to the benefit the Estate and to the interests of its prepetition creditors. Given the criteria

set forth in § 330, namely (a) the nature, extent and value of the services; (b) the time spent;

(c) the rates charged for such services; (d) the performance of the services within a reasonable

amount of time commensurate with the complexity, importance and nature of the problem, issue

or task addressed; and (e) the reasonableness of the services based on the compensation charged

by comparably skilled practitioners in other bankruptcy and non-bankruptcy matters, Shaw

Fishman respectfully submits that the requested interim compensation represents a fair and

reasonable amount that should be allowed in full.

        24.     As noted above, Shaw Fishman has previously sought interim compensation

through the First Interim Application and the Second Interim Application. This Court



                                                  9
ACTIVE\57728885.v3-11/26/18
 Case 13-06894           Doc 231    Filed 11/28/18 Entered 11/28/18 09:49:50       Desc Main
                                    Document      Page 10 of 30


subsequently allowed those compensation requests in full. However, subject to further order of

this Court, a balance of $17,917.50 remains owing to Shaw Fishman on the interim

compensation allowed through the Second Interim Application

           25.   The Trustee has reviewed this Application and supports approval of the Third

Compensation Request.         Shaw Fishman submits that the Third Compensation Request is

reasonable and requests the entry of an order authorizing compensation for the Services as set

forth herein.

                                             EXPENSES

           26.   The actual and necessary costs expended by Shaw Fishman during the

Application Period are detailed in the Invoice attached as Exhibit A.            The requested

reimbursement amount for expenses incurred is $477.31.         All of the expenses for which

reimbursement is sought are expenses that Shaw Fishman customarily recoups from all of its

clients.

           27.   The specific expenses incurred during the Application Period for which

reimbursement is requested are as follows:

                                  Category                       Amount
                 Photocopy                                          $63.50
                 PACER                                            $112.00
                 Postage                                          $155.26
                 Transportation                                     $15.50
                 Westlaw                                          $131.05
                 Total                                            $477.31

           28.   Photocopy:       Photocopy charges include internal and outsourced copies.

Generally, Shaw Fishman makes all copies internally. All internal copies are billed at a rate of

$0.10 per page.

                                                10
ACTIVE\57728885.v3-11/26/18
 Case 13-06894         Doc 231    Filed 11/28/18 Entered 11/28/18 09:49:50           Desc Main
                                  Document      Page 11 of 30


        29.     Filing Fees: Shaw Fishman incurred $112.00 in fees in connection with its use of

the PACER system in connection with the Case. Shaw Fishman uses PACER to monitor docket

activity and obtain documents filed with the Court in connection the Case.

        30.     Westlaw: Shaw Fishman incurred $131.05 in fees from Westlaw research charges

in connection with the Case. Shaw Fishman utilized Westlaw specifically to research various

issues arising in connection with its representation of the Trustee on avoidance actions and the

Trustee’s investigation of possible claims against Newedge. Shaw Fishman contracted with

Westlaw for a research package that includes prepaid access to certain bankruptcy and litigation

resources, as well as certain public records, plus an hourly rate for all other usage. Westlaw

charges reflect either (a) the actual out-of-pocket expense incurred by Shaw Fishman for the

applicable research project or (b) where the research falls within the prepaid bankruptcy research

package, the actual usage billed at a rate of $2.00 per minute. This rate is readjusted annually to

enable Shaw Fishman to recoup its cost, yet not utilize Westlaw as a profit center. The Westlaw

package provides the most cost-efficient means of access computerized legal research, and the

lowest cost possible to each specific client. Furthermore, because not all of SF clients utilize or

benefit from Westlaw services, such costs do not constitute overhead and, consequently, are not

a factor considered when setting billing rates.

        31.     Transportation. Shaw Fishman bills all of its clients for direct expenses incurred

in connection with client required travel. With respect to ground travel, Shaw Fishman bills for

direct expenses incurred for parking, taxi or private car service.

        32.     Postage: In order to keep overnight delivery carrier charges to a minimum,

service of most pleadings was accomplished by ordinary mail. The corresponding amounts

above represent charges actually incurred by Shaw Fishman for postage related to the Case.



                                                  11
ACTIVE\57728885.v3-11/26/18
 Case 13-06894           Doc 231   Filed 11/28/18 Entered 11/28/18 09:49:50         Desc Main
                                   Document      Page 12 of 30


        33.     All expenses incurred by Shaw Fishman incidental to its services were customary

and necessary expenses. All expenses billed to the Trustee were billed in the same manner as

Shaw Fishman bills non-bankruptcy clients. Further, the expenses for which reimbursement is

sought constitute the types and amounts previously allowed by bankruptcy judges in this and

other judicial districts.

                  PAYMENTS RECEIVED BY SHAW FISHMAN TO DATE

        34.     This is Shaw Fishman’s third application for compensation and reimbursement of

expenses. The Trustee previously paid Shaw Fishman the aggregate amount of $36,740.38 on

account of the First Interim Application.

        35.     In light of the limited Estate funds that the Trustee had in his possession at the

time of the Second Interim Application, Shaw Fishman requested, and this Court authorized the

Trustee to pay only 50% of allowed interim compensation to Shaw Fishman, with the remainder

subject to further order of the Court. Therefore, Shaw Fishman only received $18,649.32 on

account of the Second Interim Application. An additional $17,917.50 remains unpaid with

respect to compensation allowed pursuant to the Second Interim Application.

                              COMPLIANCE WITH 11 U.S.C. § 504

        36.     Other than as provided for and allowed by 11 U.S.C. § 504, there is no agreement

between Shaw Fishman and any other firm, person or entity for the sharing of division of any

compensation paid or payable to Shaw Fishman.

                                             NOTICE

        37.     Notice of this Application has been served upon the United States Trustee, the

ECF service list, and all of the Debtor’s creditors.

        WHEREFORE, Shaw Fishman requests the entry of an order, substantially in the form

attached hereto, that:

                                                 12
ACTIVE\57728885.v3-11/26/18
 Case 13-06894         Doc 231    Filed 11/28/18 Entered 11/28/18 09:49:50           Desc Main
                                  Document      Page 13 of 30


        (a)     Allows Shaw Fishman $65,907.00 in final compensation for the Application

                Period;

        (b)     Allows Shaw Fishman $477.31 in final reimbursement for the Application Period;

        (c)     Authorizes and directs the Trustee to pay Shaw Fishman such allowed final fees

                and expenses;

        (d)     Authorizes and directs the Trustee to pay the $17,917.50 balance remaining from

                the Second Interim Application;

        (e)     Reaffirms this Court’s previous allowances of interim fees and expenses to Shaw

                Fishman, as reflected in the First Interim Order and the Second Interim Order;

        (f)     Waives other and further notice of the hearing with respect to this Application;

                and

        (g)     Provides Shaw Fishman with such additional relief as may be appropriate and just

                under the circumstances.

                                                       Respectfully submitted,

                                                       Shaw Fishman Glantz & Towbin LLC

Dated: November 26, 2018                               By:   /s/ Peter J. Roberts
                                                             One of its attorneys

Peter J. Roberts (#6239025)
David R. Doyle (#6303215)
Fox Rothschild LLP
321 North Clark Street, Suite 800
Chicago, Illinois 60654
(312) 541-0151




                                                  13
ACTIVE\57728885.v3-11/26/18
 Case 13-06894         Doc 231   Filed 11/28/18 Entered 11/28/18 09:49:50   Desc Main
                                 Document      Page 14 of 30




                                    EXHIBIT A




                                            14
ACTIVE\57728885.v3-11/26/18
Case 13-06894   Doc 231   Filed 11/28/18 Entered 11/28/18 09:49:50   Desc Main
                          Document      Page 15 of 30
Case 13-06894   Doc 231   Filed 11/28/18 Entered 11/28/18 09:49:50   Desc Main
                          Document      Page 16 of 30
Case 13-06894   Doc 231   Filed 11/28/18 Entered 11/28/18 09:49:50   Desc Main
                          Document      Page 17 of 30
Case 13-06894   Doc 231   Filed 11/28/18 Entered 11/28/18 09:49:50   Desc Main
                          Document      Page 18 of 30
Case 13-06894   Doc 231   Filed 11/28/18 Entered 11/28/18 09:49:50   Desc Main
                          Document      Page 19 of 30
Case 13-06894   Doc 231   Filed 11/28/18 Entered 11/28/18 09:49:50   Desc Main
                          Document      Page 20 of 30
Case 13-06894   Doc 231   Filed 11/28/18 Entered 11/28/18 09:49:50   Desc Main
                          Document      Page 21 of 30
Case 13-06894   Doc 231   Filed 11/28/18 Entered 11/28/18 09:49:50   Desc Main
                          Document      Page 22 of 30
Case 13-06894   Doc 231   Filed 11/28/18 Entered 11/28/18 09:49:50   Desc Main
                          Document      Page 23 of 30
Case 13-06894   Doc 231   Filed 11/28/18 Entered 11/28/18 09:49:50   Desc Main
                          Document      Page 24 of 30
Case 13-06894   Doc 231   Filed 11/28/18 Entered 11/28/18 09:49:50   Desc Main
                          Document      Page 25 of 30
Case 13-06894   Doc 231   Filed 11/28/18 Entered 11/28/18 09:49:50   Desc Main
                          Document      Page 26 of 30
Case 13-06894   Doc 231   Filed 11/28/18 Entered 11/28/18 09:49:50   Desc Main
                          Document      Page 27 of 30
Case 13-06894   Doc 231   Filed 11/28/18 Entered 11/28/18 09:49:50   Desc Main
                          Document      Page 28 of 30
Case 13-06894   Doc 231   Filed 11/28/18 Entered 11/28/18 09:49:50   Desc Main
                          Document      Page 29 of 30
Case 13-06894   Doc 231   Filed 11/28/18 Entered 11/28/18 09:49:50   Desc Main
                          Document      Page 30 of 30
